Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Gitlin on 10/13/2021.

The application has been amended as follows: 
19. 	(Currently Amended) A method of heating an exposed surface of an engine having an engine core and a central axis defining at least a radial direction and an axial direction, the method comprising: 
positioning an anti-icing structure on the exposed surface and protruding radially outward therefrom, the anti-icing structure 
generating, by rotating a rotor within [[an]] the engine, 
varying a magnitude of the varying magnetic field by varying a rotational speed of the rotor; 

transferring the heat from the array of carbon nanotubes to the exposed surface, wherein the exposed surface is located on a splitter nose within the engine, the splitter nose splitting a bypass airflow, which flows over the engine core and a pressurized air flow, which flows through the engine core, 
wherein the anti-icing structure is axially offset from a leading edge of the splitter nose.

25. 	(Currently Amended) The method of claim 19, further comprising storing a generated electric charge from 

30. 	(Currently Amended) A method of heating an exposed surface of a turbine engine having a central axis defining at least a radial direction and an axial direction, an engine core, a rotor, and a stator, the method comprising: 
positioning an anti-icing structure on the exposed surface and protruding radially outward therefrom, the anti-icing structuring having an array of carbon nanotubes thermally conductively coupled to the exposed surface; 
generating heat within an array of carbon structures located on the stator and confronting the rotor by varying a magnetic field encompassing the array of carbon structures; 
transferring, via a thermal conductor, the generated from the array of carbon structures to the array of carbon nanotubes thermally conductively coupled to the exposed surface; and 
transferring the generated from the array of carbon nanotubes to the exposed surface, wherein the exposed surface is located on a splitter nose within the turbine engine, the splitter nose splitting a bypass airflow, which flows over the engine core and a pressurized air flow, which flows through the engine core, 
wherein the anti-icing structure is axially offset from a leading edge of the splitter nose.

32. 	(Currently Amended) The method of claim 30, wherein [[the]] varying the magnetic field comprises rotating the rotor within the turbine engine.  

33. 	(Currently Amended) The method of claim 32, wherein [[the]] varying the magnetic field comprises varying a rotational speed of the rotor, thereby varying a magnitude of the magnetic field.  

35. 	(Currently Amended) The method of claim 30, further comprising transferring a portion of the generated from the array of carbon structures to the stator thermally conductively coupled to the array of carbon structures.  

36. 	(Currently Amended) The method of claim 30 wherein the transferring further comprises transferring the generated over a distance between 30cm and 400cm from the array of carbon structures to the array of carbon nanotubes.  

37. 	(Canceled) 


Reasons for Allowance
Claims 19, 22-23, 25-26, 28-36 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Bonnano et al (US 2853638 as referenced in OA dated 4/28/2020), Macchia (US 20100327588 as referenced in OA dated 4/28/2020), Nordin (US 20130043342 as referenced in OA dated 4/28/2020), and Wadia (US 20040065092).  Bonnano teaches a gas turbine engine 
Regarding claims 19 and 30, the prior art of record does not disclose, teach or suggest, in combination with the other limitations of the respective claim, a gas turbine engine having a central axis defining an axial direction and a radial direction with an anti-icing structure that protrudes radially outwards from an exposed surface of a splitter nose and is axially offset from a leading edge of the splitter nose. In Nordin, the anti-icing structure does not protrude radially outwards from an exposed surface of a splitter nose.  In Wadia, the anti-icing structure is not axially offset from a leading edge of the splitter nose.
Regarding claims 22-23, 25-26, 28-29, 31-36 and 38-40, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Examiner, Art Unit 3741